DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/21 has been entered.

Response to Amendment
	The amendment filed 9/29/2020 has been accepted and entered. Accordingly, claims 1, 11 and 18 are amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,199,643 to Zeng et al. (“Zeng”) in view of U.S. Patent Application Publication No. 2020/0033855 to Daily et al. (“Daily”).

receiving an input specifying the vehicle pose with respect to a map (col. 4, ll. 60-61 “iteration is started by assuming an initial value pose”) (col. 3, ll. 30-35 “local world coordinate frame 100 is established with origin O and X-Y axes . . . vehicle 10 is located at position (Xh, Yh) . . . continuously updating vehicle pose . . . based on the detected objects”);
searching over a set of candidate lateral offsets (i.e., y, FIG. 3 with respect to vehicle 10) to select a lateral and apply a lateral offset that minimizes a lateral error between the vehicle position with the lateral offset applied and a lateral location of a detected object (col. 3, ll. 35-40 “continuously updating the vehicle pose (consisting of xH, YH and ΘH) based on the detected objects”) (col. 3, ll. 60-67 “P* and P", which are new vehicle poses produced by the calculations based on the object scan data”) 
(col. 4 “for each point object . . . (xi, yi) is computed . . . each target in {t1} is represented by a position (xl, yl). The new pose P* can be found by using a least-squares optimization . . . tl(i) is the corresponding registered target associated with the point object . . . tl(i) is the projection of tl(i) under rigid transformation P’ determined by vehicle position and δ;(i) is the measurement of error covariance for the corresponding target tl(i) . . . each registered target . . . is matched by a point object oi from the scan data . . . point target list {ti} can be updated using simultaneous localization and mapping techniques . . . t’l is the new target location (x,y) . . . measurement error covariance for the corresponding target tl is updated as . . . the new vehicle pose P* from equation (2) is output from the analysis of point objects described above . . . second estimation  . . . iterative in nature because of the ambiguity in associating individual 
wherein the lateral offset and lateral error are lateral to a travel direction (i.e., errors in x and y components of target list {ti} with respect to vehicle 10, FIG. 3 are minimized with least squares optimization (i.e., col. 4) and as shown with vehicle 10, FIG. 3, y component is lateral to the travel direction), and 
wherein the lateral location and the travel direction are determined from map data of a geographic database (col. 3, ll. 40-45 “At each time step, a scan map S is received from the object range data module 30, and Sis projected to the local world coordinate frame 100”) (col. 4, ll. 1-55 “any registered target t1 in the map . . . existing model M of extended targets (point clouds)”) (col. 1, ll. 6-10)(i.e., target list) (col. 1, ll. 45-53 “transposes the point objects in the scan data to a target list of previously identified point objects. The updated vehicle pose is further refined by iteratively calculating a pose which optimally transposes the extended objects in the scan data to a target model of previously-identified extended objects”) (col. 3, ll. 30-35 “point objects (such as light poles and tree trunks) and extended objects (such as vehicles and concrete barriers). A local world coordinate frame 100 is established with origin O and X-Y axes”) (col. 4, l. 1 – col. 6, l. 31: “new vehicle pose P* from equation (2) is the output from the analysis of point objects described above”, wherein P* is the result of minimized lateral offset y error, “[a] second estimation of the new vehicle pose can then be performed . . . [t]he iteration is started by assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from equation (2) . . . P(n+1) is the next iterative value of the vehicle pose . . . computed by an Expectation-Maximization (EM) algorithm, is the probability that sj is a measurement of mk” . . . vehicle pose” is computed from vehicle pose P* . . . updated vehicle position for trajectory tracking purposes” wherein pose includes heading and travel direction, i.e., col. 3, ll. 30-45 “pose (consisting of xH, YH and ΘH)”);
[t]he iteration is started by assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from equation (2) . . . P(n+1) is the next iterative value of the vehicle pose . . . computed by an Expectation-Maximization (EM) algorithm, is the probability that sj is a measurement of mk” . . . vehicle pose” is computed from vehicle pose P* . . . updated vehicle position for trajectory tracking purposes” wherein pose includes heading, i.e., col. 3, ll. 30-45 “pose (consisting of xH, YH and ΘH)”); 
determining a local optimum of the vehicle pose based on the selected lateral offset and the selected vehicle heading, wherein the vehicle pose is localized to the map based on the local optimum (col. 4, l. 51 - col. 6, “The iteration is started by assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from Equation (2) of the analysis of point objects . . . vehicle pose calculation is then iteratively computed until convergence . . . After convergence . . . an overall, fused, scanned-object-based transformation P** is yielded” wherein both P** and P’’ are second iteration for local optimum based on an initiation P* calculation with the selected lateral offset) (col. 3, ll. 40-45 “At each time step, a scan map S is received from the object range data module 30, and Sis projected to the local world coordinate frame 100”) (col. 4, ll. 28-30 “simultaneous localization and mapping techniques”) (claims 1-2 “determining an overall estimate of the vehicle pose based on the first estimate of the vehicle pose and the second estimate of the vehicle pose . . . the vehicle pose includes a two-dimensional position relative to a local world coordinate frame on a roadway, and a heading angle relative to the local world coordinate frame”)(claims 1-2 and 9 “obtaining scan data for objects in proximity to a host vehicle . . . first estimate of vehicle pose based on . . . point objects identified in scan data . . . second estimate of the vehicle pose based on . . . the extended objects identified in the scan data . . . determining an overall estimate of the vehicle pose based on the first estimate . . . and the second estimate of the vehicle pose . . . pose includes a two dimensional position relative to a local world coordinate frame on the roadway . . . determining an overall estimate of vehicle pose includes performing a fusion calculation which 
	Zeng discloses receiving an input specifying vehicle pose and minimizing lateral offset and heading respect to a detected object (col. 3, ll. 35-40 “The vehicle 10 is located at a position (xH,yH) and has a heading angle thetaH. . . with respect to the local world coordinate frame 100. A method of continuously updating the vehicle pose (consisting of xH, YH and thetaH) based on the detected objects”) (col. 3, ll. 30-33 “vehicle 10 determining its 30 position relative to detected objects . . . including . . . extended objects”) in a local world coordinate frame on a roadway (i.e., claims 1-2) but fails to specifically disclose the detected object is a lane. 
Daily, from the same field of endeavor, also discloses minimizing vehicle position error including lateral offsets and vehicle heading relative to a detected object, wherein the detected object is a road lane (¶43 “positioning system 76 processes sensor data along with other data to determine a position (e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) of the vehicle 10 relative to the environment”) (¶ 48 “the correct context for each observation is found by using a sorted pairwise distance between the true x and y coordinates of the agent to a centerline of each lane, and then mapping the lane to the context”) (¶9 “differential features include an x and y location . . . In various embodiments, the context is associated with a lane in which the agent is travelling. In various embodiments, the context is determined by using a sorted pairwise distance between an x and y location of the agent to a centerline of the lane, and mapping the lane to the context”).  In addition, Daily discloses lateral location and the travel direction of the lane are determined from the map (¶43 “positioning system 76 processes sensor data along with other data to determine a position ( e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) (¶28 “The data storage device 32 stores data for use in automatically controlling the autonomous vehicle 10. In various embodiments, the data storage device 32 stores defined maps of the navigable environment. In various embodiments, the defined maps may be predefined by and obtained from a remote system ( described in further detail with regard to FIG. 2). For example, the defined maps may be assembled by the remote system and communicated to the autonomous vehicle 10 (wirelessly and/or in a wired manner) and stored in the data storage device 32. Route information may also be stored within data device 32-i.e., a 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date for the detected object in Zeng to include a road lane or lane centerline as disclosed in Daily, such that the travel direction determined from a map of geographic database, taught by Zeng as cited above, can be specific to lane data determined from a map of a geographic database, in order to accurately determine vehicle trajectory in an additional context, namely road lanes resulting in a more accurate continuous determination of vehicle position (Daily, ¶ 4) thereby providing further ability to center a vehicle within a lane and provide more accurate positioning data relative to a map.  In addition, Zeng suggests any combination of object detection sensors can be used to provide a differential position, pose or orientation with respect to a detected object (col. 2, ll. 48–66 “Using any desirable combination of object detection sensors 32, the object”) including a vehicle camera (col. 2, ll. 44-45). 
With respect to claim 2, Zeng in view of Daily disclose iterating between the searching over the set of candidate lateral offsets and the searching over the set of candidate vehicle headings to minimize the lateral error and the heading error (Zeng, col. 4, l. 1 – col. 6, l. 60 “assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from Equation (2) of the analysis of point objects . . . vehicle pose calculation is then iteratively computed until convergence . . . computed by an Expectation-Maximization (EM) algorithm”) (Zeng, col. 3, ll. 35-45 “continuously updating the vehicle pose (consisting of xH, YH and ΘH) based on the detected objects”) (Zeng, claim 4 “minimizes the difference between the point objects in the scan data and the previously-identified point objects” – i.e., first pose estimate) (Zeng, claim 6, “minimizes the difference between the extended objects in the scan data and the previously-identified extended object”, i.e., second pose estimate) (col. 4 “for each point object . . . (xi, yi) is computed . . . second estimation  . . . iterative in nature because of the ambiguity in associating individual scan points . . . to model points . . . stars 124 . . . iteration is started by assuming an initial value of a pose P(0) is equal to the new vehicle pose P* from equation (2) . . . vehicle pose calculation is then iteratively computed until convergence as follows . . . where P (n+1) is the next iterative value of the vehicle pose . . . expectation-maximization (EM) algorithm, is the probability that sj is a measurement of mk . . . after convergence or a certain prescribed number of iterations, an extended object based transformation P” is defined . . . from equation (5)”)
	With respect to claim 3, Zeng in view of Daily disclose the iterating is performed until a convergence criterion is met (Zeng, col. 4, l. 51 - col. 6, “The iteration is started by assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from Equation (2) of the analysis of point objects . . . vehicle pose calculation is then iteratively computed until convergence”). 
	With respect to claim 4, Zeng in view of Daily disclose wherein the convergence criterion includes a maximum number of iterations, a target error level, or a combination thereof (Zeng, col. 5, ll. 20-22 “after convergence or a certain prescribed number of iterations”)
With respect to claim 5, Zeng in view of Daily disclose searching over a set of candidate longitudinal offsets, wherein a respective set of candidate lateral offsets and a respective set of candidate vehicle headings are searched over at each candidate longitudinal offset to determine a respective set of local optima of the vehicle pose (Zeng, col. 4, ll. 1-50 “point target list {ti}, where each target {ti} is represented by its position (xl, yl)”) (i.e., x, FIG. 3 with respect to vehicle 10) that minimizes a lateral error between the vehicle position with the lateral offset applied and a lateral location of the detected object (Zeng, col. 4, ll. 1-50 “point target list {ti}, where each target {ti} is represented by its position (xl, yl). The least squares optimization . . . δ l(i) is the measurement error covariance”)  (col. 3, ll. 35-40 “continuously updating the vehicle pose (consisting of xH, YH and ΘH) based on the detected objects”) (Zeng, col. 3, ll. 60-67 “P* and P", which are new vehicle poses produced by the calculations based on the object scan data”) (Zeng, col. 4, ll. 1-10 “for each point object in the scan data . . . (xi, yi) is computed, and the point object is matched with a . . . target . . . in a point target list {ti}, wherein each target {ti} is represented by its position (xl, yl) (Zeng, col. 4, ll. 1-50 “point target list {ti} can be updated using simultaneous localization and mapping techniques . . . the new vehicle pose P* from equation (2) is the output from the analysis of point objects”)( Zeng, claim 4 “minimizes the difference between the point objects in the scan data and the previously-identified point objects”); and 
selecting a longitudinal offset from the set of candidate longitudinal offsets that corresponds to a global optimum from among the respective set of local optima that minimizes the lateral error, the vehicle heading error, a longitudinal error, or a combination thereof, wherein the vehicle pose is localized based on the global optima (Zeng, col. 4, l. 51 - col. 6, “The iteration is started by assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from Equation (2) of the analysis of point objects . . . vehicle pose calculation is then iteratively computed until convergence . . . After convergence . . . an overall, fused, scanned-object-based transformation P** is yielded” wherein both P** and P’’ are second iteration for local optimum based on an initiation P* calculation with the selected lateral offset) (Zeng, col. 3, ll. 40-45 “At each time step, a scan map S is received from the object range data module 30, and Sis projected to the local world coordinate frame 100”) (Zeng, col. 4, ll. 28-30 “simultaneous localization and mapping techniques”) (Zeng, claims 1-2 “determining an overall estimate of the vehicle pose based on the first estimate of the vehicle pose and the second estimate of the vehicle pose . . . the vehicle pose includes a two-dimensional position relative to a local world coordinate frame on a roadway, and a heading angle relative to the local world coordinate frame”).
	With respect to claim 6, Zeng in view of Daily disclose the input includes an ordered set of a vehicle poses, and wherein the global optimum is determined with respect to the ordered set of vehicle poses (Zeng, 110, 120, 10, FIG. 3) (Zeng, col. 4, ll. 1-50 “point target list {ti}, where each target {ti} is represented by its position (xl, yl). The new pose P* can be found by using a least squares optimization . . 
	With respect to claim 7, Zeng in view of Daily disclose reversing the ordered set of the vehicle poses and determining a quality of the global optimum based on an ambiguity of the global optimum as a solution to the ordered set and the reversed ordered set (Daily, ¶58 “For each series of GMM-HMM states, the scHMM uses penalized regression to select a subset of the other data series and estimate their effects on the odds of each transition in the given series. After this, hidden states are inferred using a standard forward -backward algorithm with the transition probabilities adjusted by the model for each time window, which helps retain an order of computation close to fitting independent HMMs (iHMM), which we have already tested to be near real-time for this system”). 
	With respect to claim 8, Zeng in view of Daily disclose determining a trajectory based on the respective set of local optima; and constraining a localization of the vehicle pose based on the trajectory (Zeng, abstract “A method for determining an actual trajectory of a vehicle”) (Zeng, col. 2, ll. 5-10 “FIG. 4 is a flowchart diagram of a method for vehicle path planning and trajectory following with closed-loop control”) (Zeng, col. 4, l. 1 – col. 6, l. 60 “assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from Equation (2) of the analysis of point objects . . . vehicle pose calculation is then iteratively computed until convergence . . . computed by an Expectation-Maximization (EM) algorithm”) (Zeng, col. 3, ll. 35-45 “continuously updating the vehicle pose (consisting of xH, YH and ΘH) based on the detected objects”) (Zeng, FIG. 1) (Zeng, col. 6, ll. 8-12 “vehicle pose P* could be used as the updated vehicle position for trajectory tracking purposes. Conversely, if extended objects are dominant in the scan data, then the vehicle pose P" could be used as the updated vehicle position for trajectory tracking purposes”) (Daily, ¶54 “the emission probabilities are learned using a GMM, and the transition probabilities learned in the GMM-HMM are updated by the constraints of the scHMM. Thus, the emission probabilities learned via the GMM, and the interaction -constrained emission probabilities learned via the scHMM are used to predict the future states of each agent in the scene”) (Daily, ¶19 “prediction system (or simply "system") 100 is configured to predict the future path (or " trajectory")”). 
	With respect to claim 9, Zeng in view of Daily disclose the input specifying the vehicle pose is based on an estimate of the vehicle pose, sensor data indicating the vehicle pose, or a combination 
	With respect to claim 10, Zeng in view of Daily disclose the searching over the set of candidate lateral offsets, the searching over the set of candidate vehicle headings, searching over a set of candidate longitudinal offsets, or a combination thereof is based on a linear-search technique, an expectation-maximization framework, or a combination thereof (Zeng, col. 4, l. 1 – col. 6, l. 60 “assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from Equation (2) of the analysis of point objects . . . vehicle pose calculation is then iteratively computed until convergence . . . computed by an Expectation-Maximization (EM) algorithm”) (Zeng, col. 4, ll. 1-50 “point target list {ti}, where each target {ti} is represented by its position (xl, yl). The new pose P* can be found by using a least squares optimization . . . δ l(i) is the measurement error covariance. . . extended object vehicle pose calculation is then iteratively computed until convergence”)
With respect to claim 11, Zeng discloses an apparatus for localizing a vehicle pose on a map comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code col. 1, ll. 45-50 “iteratively calculating a pose”)(col. 2, ll. 50-55 “vehicle 10 also includes a vehicle pose estimation module 40, a path planning module 50 and a vehicle control module 60”) (claim 11 “vehicle pose includes a two-dimensional position relative to a local world coordinate frame on a roadway, and a heading angle relative to the local world coordinate frame”) (col. 3, ll. 35-40 “The vehicle 10 is located at a position (xH,yH) and has a heading angle ΘH. . . with respect to the local world coordinate frame 100. A method of continuously updating the vehicle pose (consisting of xH, YH and ΘH) based on the detected objects”) (FIG. 1) (col. 3, ll. 10-18) configured to, with the at least one processor cause the apparatus to perform at least the following: 
search over a set of candidate lateral offsets for the vehicle to select a lateral position (col. 4, ll. 1-50 “point target list {ti}, where each target {ti} is represented by its position (xl, yl)”) (i.e., y, FIG. 3 with respect to vehicle 10) that minimizes an error between a vehicle position with the lateral offset applied and a lateral location of the road lane (col. 4, ll. 1-50 “point target list {ti}, where each target {ti} is least squares optimization . . . δ l(i) is the measurement error covariance”)  (col. 3, ll. 35-40 “continuously updating the vehicle pose (consisting of xH, YH and ΘH) based on the detected objects”) (col. 3, ll. 60-67 “P* and P", which are new vehicle poses produced by the calculations based on the object scan data”) (col. 4, ll. 1-10 “for each point object in the scan data . . . (xi, yi) is computed, and the point object is matched with a . . . target . . . in a point target list {ti}, wherein each target {ti} is represented by its position (xl, yl) (col. 4, ll. 1-50 “point target list {ti} can be updated using simultaneous localization and mapping techniques . . . the new vehicle pose P* from equation (2) is the output from the analysis of point objects”)(claim 4 “minimizes the difference between the point objects in the scan data and the previously-identified point objects”);
wherein the set of candidate lateral offsets is based on a vehicle pose with respect to a detected object of the map data of a geographic database (col. 4, ll. 1-55 “any registered target t1 in the map . . . existing model M of extended targets (point clouds)”) (col. 3, ll. 35-40 “The vehicle 10 is located at a position (xH,yH) and has a heading angle thetaH. . . with respect to the local world coordinate frame 100. A method of continuously updating the vehicle pose (consisting of xH, YH and thetaH) based on the detected objects”) (col. 3, ll. 30-33 “vehicle 10 determining its 30 position relative to detected objects . . . including . . . extended objects”) (col. 1, ll. 6-10)(i.e., target list) (col. 1, ll. 45-53 “transposes the point objects in the scan data to a target list of previously identified point objects. The updated vehicle pose is further refined by iteratively calculating a pose which optimally transposes the extended objects in the scan data to a target model of previously-identified extended objects”) (col. 3, ll. 30-35 “point objects (such as light poles and tree trunks) and extended objects (such as vehicles and concrete barriers). A local world coordinate frame 100 is established with origin O and X-Y axes”) (col. 4, l. 1 – col. 6, l. 31: “new vehicle pose P* from equation (2) is the output from the analysis of point objects described above”, wherein P* is the result of minimized lateral offset y error, “[a] second estimation of the new vehicle pose can then be performed . . . [t]he iteration is started by assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from equation (2) . . . P(n+1) is the next iterative value of the vehicle pose . . . computed by an Expectation-Maximization (EM) algorithm, is the probability that sj is a measurement of mk” . . . vehicle pose” is computed from vehicle pose P* . . . updated vehicle position for trajectory tracking purposes” wherein pose includes heading and travel direction, i.e., col. 3, ll. 30-45 “pose (consisting of xH, YH and ΘH)”)
search over a set of candidate vehicle headings at the selected lateral offset to select a vehicle heading that minimizes a heading error between the vehicle heading and the travel direction (col. 4, l. 1 – col. 6, l. 31: “new vehicle pose P* from equation (2) is the output from the analysis of point objects described above”, wherein P* is the result of minimized lateral offset y error, “[a] second estimation of the new vehicle pose can then be performed . . . [t]he iteration is started by assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from equation (2) . . . P(n+1) is the next iterative value of the vehicle pose . . . computed by an Expectation-Maximization (EM) algorithm, is the probability that sj is a measurement of mk” . . . vehicle pose” is computed from vehicle pose P* . . . updated vehicle position for trajectory tracking purposes” wherein pose includes heading, i.e., col. 3, ll. 30-45 “pose (consisting of xH, YH and ΘH)”); 
iterate between the searching over the set of candidate lateral offsets and the searching over the set of candidate vehicle until a convergence criterion is met (col. 4, l. 1 – col. 6, l. 60 “assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from Equation (2) of the analysis of point objects . . . vehicle pose calculation is then iteratively computed until convergence . . . computed by an Expectation-Maximization (EM) algorithm”) (col. 3, ll. 35-45 “continuously updating the vehicle pose (consisting of xH, YH and ΘH) based on the detected objects”); and 
determine a local optimum of the vehicle pose based on the meeting of the convergence criterion, wherein the vehicle pose is localized to the map based on the local optimum (col. 6, ll. 35-31 “After convergence . . . an overall, fused, scanned-object-based transformation P** is yielded” wherein both P** and P’’ are second iteration for local optimum based on an initiation P* calculation with the selected lateral offset) (col. 3, ll. 40-45 “At each time step, a scan map S is received from the object range data module 30, and Sis projected to the local world coordinate frame 100”) (col. 4, ll. 28-30 “simultaneous localization and mapping techniques”) (claims 1-2 “determining an overall estimate of the vehicle pose based on the first estimate of the vehicle pose and the second estimate of the vehicle pose . . . the vehicle pose includes a two-dimensional position relative to a local world coordinate frame on a roadway, and a heading angle relative to the local world coordinate frame”).  

Daily, from the same field of endeavor, also discloses minimizing vehicle position error including lateral offsets and vehicle heading relative to a detected object, wherein the detected object is a road lane (¶43 “positioning system 76 processes sensor data along with other data to determine a position (e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) of the vehicle 10 relative to the environment”) (¶ 48 “the correct context for each observation is found by using a sorted pairwise distance between the true x and y coordinates of the agent to a centerline of each lane, and then mapping the lane to the context”) (¶9 “differential features include an x and y location . . . In various embodiments, the context is associated with a lane in which the agent is travelling. In various embodiments, the context is determined by using a sorted pairwise distance between an x and y location of the agent to a centerline of the lane, and mapping the lane to the context”).  In addition, Daily discloses determining vehicle pose with respect to a road lane of map data of a geographic database (¶43 “positioning system 76 processes sensor data along with other data to determine a position ( e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) (¶28 “The data storage device 32 stores data for use in automatically controlling the autonomous vehicle 10. In various embodiments, the data storage device 32 stores defined maps of the navigable environment. In various embodiments, the defined maps may be predefined by and obtained from a remote system ( described in further detail with regard to FIG. 2). For example, the defined maps may be assembled by the remote system and communicated to the autonomous vehicle 10 (wirelessly and/or in a wired manner) and stored in the data storage device 32. Route information may also be stored within data device 32-i.e., a set of road segments (associated geographically with one or more of the defined maps) that together define a route that the user may take to travel from a start location ( e.g., the user's current 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date for the detected object in Zeng to include a road lane or lane centerline as disclosed in Daily, such that the travel pose determined from a map of a geographic database, taught by Zeng as cited above, can be specific to lane data determined from a map of a geographic database, in order to accurately determine vehicle trajectory in an additional context, namely road lanes resulting in a more accurate continuous determination of vehicle position (Daily, ¶ 4) thereby providing further ability to center a vehicle within a lane and provide more accurate positioning data relative to a map.  In addition, Zeng suggests any combination of object detection sensors can be used to provide a differential position, pose or orientation with respect to a detected object (col. 2, ll. 48–66 “Using any desirable combination of object detection sensors 32, the object”) including a vehicle camera (col. 2, ll. 44-45). 
With respect to claim 12, Zeng in view of Daily disclose the apparatus is further caused to: receive an input specifying the vehicle pose, wherein the vehicle pose includes a vehicle position and a vehicle heading (Zeng, col. 3, ll. 35-40 “The vehicle 10 is located at a position (xH,yH) and has a heading angle ΘH. . . with respect to the local world coordinate frame 100. A method of continuously updating the vehicle pose (consisting of xH, YH and ΘH) based on the detected objects”).
	With respect to claim 13, Zeng in view of Daily disclose wherein the convergence criterion includes a maximum number of iterations, a target error level, or a combination thereof (Zeng, col. 5, ll. 20-22 “after convergence or a certain prescribed number of iterations”).
With respect to claim 14, Zeng in view of Daily disclose the apparatus if further caused to: search over a set of candidate longitudinal offsets, wherein a respective set of candidate lateral offsets and a respective set of candidate vehicle headings are searched over at each candidate longitudinal offset to determine a respective set of local optima of the vehicle pose (Zeng, col. 4, ll. 1-50 “point target list {ti}, least squares optimization . . . δ l(i) is the measurement error covariance”)  (col. 3, ll. 35-40 “continuously updating the vehicle pose (consisting of xH, YH and ΘH) based on the detected objects”) (Zeng, col. 3, ll. 60-67 “P* and P", which are new vehicle poses produced by the calculations based on the object scan data”) (Zeng, col. 4, ll. 1-10 “for each point object in the scan data . . . (xi, yi) is computed, and the point object is matched with a . . . target . . . in a point target list {ti}, wherein each target {ti} is represented by its position (xl, yl) (Zeng, col. 4, ll. 1-50 “point target list {ti} can be updated using simultaneous localization and mapping techniques . . . the new vehicle pose P* from equation (2) is the output from the analysis of point objects”)( Zeng, claim 4 “minimizes the difference between the point objects in the scan data and the previously-identified point objects”); and 
select a longitudinal offset from the set of candidate longitudinal offsets that corresponds to a global optimum from among the respective set of local optima that minimizes the lateral error, the vehicle heading error, a longitudinal error, or a combination thereof, wherein the vehicle pose is localized based on the global optima (Zeng, col. 4, l. 51 - col. 6, “The iteration is started by assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from Equation (2) of the analysis of point objects . . . vehicle pose calculation is then iteratively computed until convergence . . . After convergence . . . an overall, fused, scanned-object-based transformation P** is yielded” wherein both P** and P’’ are second iteration for local optimum based on an initiation P* calculation with the selected lateral offset) (Zeng, col. 3, ll. 40-45 “At each time step, a scan map S is received from the object range data module 30, and Sis projected to the local world coordinate frame 100”) (Zeng, col. 4, ll. 28-30 “simultaneous localization and mapping techniques”) (Zeng, claims 1-2 “determining an overall estimate of the vehicle pose based on the first estimate of the vehicle pose and the second estimate of the vehicle pose . . . the vehicle pose includes a two-dimensional position relative to a local world coordinate frame on a roadway, and a heading angle relative to the local world coordinate frame”).

	With respect to claim 16, Zeng in view of Daily disclose the apparatus if further caused to: reverse the ordered set of the vehicle poses; and determine a quality of the global optimum based on an ambiguity of the global optimum as a solution to the ordered set and the reversed ordered set (Daily, ¶58 “For each series of GMM-HMM states, the scHMM uses penalized regression to select a subset of the other data series and estimate their effects on the odds of each transition in the given series. After this, hidden states are inferred using a standard forward -backward algorithm with the transition probabilities adjusted by the model for each time window, which helps retain an order of computation close to fitting independent HMMs (iHMM), which we have already tested to be near real-time for this system”).
	With respect to claim 17, Zeng in view of Daily disclose the apparatus if further caused to: determine a trajectory based on the respective set of local optima; and constrain a localization of the vehicle pose based on the trajectory (Zeng, abstract “A method for determining an actual trajectory of a vehicle”) (Zeng, col. 2, ll. 5-10 “FIG. 4 is a flowchart diagram of a method for vehicle path planning and trajectory following with closed-loop control”) (Zeng, col. 4, l. 1 – col. 6, l. 60 “assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from Equation (2) of the analysis of point objects . . . vehicle pose calculation is then iteratively computed until convergence . . . computed by an Expectation-Maximization (EM) algorithm”) (Zeng, col. 3, ll. 35-45 “continuously updating the vehicle pose (consisting of xH, YH and ΘH) based on the detected objects”) (Zeng, FIG. 1) (Zeng, col. 6, ll. 8-12 “vehicle pose P* could be used as the updated vehicle position for trajectory tracking purposes. Conversely, if extended objects are dominant in the scan data, then the vehicle pose P" could be used as the updated vehicle position for trajectory tracking purposes”) (Daily, ¶54 “the emission probabilities are learned using a GMM, and the transition probabilities learned in the GMM-HMM are updated by the constraints of the scHMM. Thus, the emission probabilities learned via the GMM, and the interaction -constrained emission 
With respect to claim 19, Zeng in view of Daily disclose iterating between the searching over the set of candidate lateral offsets and the searching over the set of candidate vehicle headings to minimize the lateral error and the heading error (Zeng, col. 4, l. 1 – col. 6, l. 60 “assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from Equation (2) of the analysis of point objects . . . vehicle pose calculation is then iteratively computed until convergence . . . computed by an Expectation-Maximization (EM) algorithm”) (Zeng, col. 3, ll. 35-45 “continuously updating the vehicle pose (consisting of xH, YH and ΘH) based on the detected objects”) (Zeng, claim 4 “minimizes the difference between the point objects in the scan data and the previously-identified point objects” – i.e., first pose estimate) (Zeng, claim 6, “minimizes the difference between the extended objects in the scan data and the previously-identified extended object”, i.e., second pose estimate). 
With respect to claim 20, Zeng in view of Daily disclose the iterating is performed until a convergence criterion is met (Zeng, col. 4, l. 51 - col. 6, “The iteration is started by assuming an initial value of a pose p(0) is equal to the new vehicle pose P* from Equation (2) of the analysis of point objects . . . vehicle pose calculation is then iteratively computed until convergence”). 

Response to Arguments
With respect to the 102 rejection in view of Ferguson, Applicant’s arguments with respect to the pending claims has been considered and are persuasive. Accordingly, the rejection in view of Ferguson has been withdrawn. 
With respect to the 103 rejection in view of the combined teachings of Zend and Daily, Applicant’s arguments with respect to the pending claims has been considered but are unpersuasive. 
On Amend. 11-13, Applicant asserts Zeng and Daily fails to disclose  "searching over a set of candidate vehicle headings at the selected lateral offset to select a vehicle heading that minimizes a heading error between the vehicle heading and the travel direction of the lane" because although Zeng may teach minimizing a heading error between the vehicle heading and the travel direction of the vehicle, direction of a road lane is any different than a direction of vehicle traveling in a road lane. If this is the case, because the specification does not have any limiting definition of “direction” and because the travel direction of the vehicle on a road will also be in the same general the travel direction of the lane on the road in which the vehicle is traveling, Applicants arguments are unpersuasive as to this point. 
In addition, Applicants argument as to this point is also unpersuasive because Zeng explicitly teaches the vehicle heading data is with respect to the coordinates of the local world coordinates of the roadway rather than to the vehicle itself (i.e., claim 2 “the vehicle pose includes a two-dimensional position relative to a local world coordinate frame on a roadway, and a heading angle relative to the local world coordinate frame.”)  (col. 4, ll. 1-55 “any registered target t1 in the map . . . existing model M of extended targets (point clouds)”) (col. 1, ll. 6-10)(i.e., target list) (col. 1, ll. 45-53 “transposes the point objects in the scan data to a target list of previously identified point objects. The updated vehicle pose is further refined by iteratively calculating a pose which optimally transposes the extended objects in the scan data to a target model of previously-identified extended objects”) (col. 3, ll. 30-35 “point objects (such as light poles and tree trunks) and extended objects (such as vehicles and concrete barriers). A local world coordinate frame 100 is established with origin O and X-Y axes”) (col. 4, l. 1 – col. 6, l. 31: “next iterative value of the vehicle pose . . . computed by an Expectation-Maximization (EM) algorithm, is the probability that sj is a measurement of mk” . . . vehicle pose” is computed from vehicle pose P* . . . updated vehicle position for trajectory tracking purposes” wherein pose includes heading and travel direction, i.e., col. 3, ll. 30-45 “pose (consisting of xH, YH and ΘH)”) and because Daily was combined with Zeng for the express purpose of detecting lane information, final action, p. 8-9:
Daily, from the same field of endeavor, also discloses minimizing vehicle position error including lateral offsets and vehicle heading relative to a detected object, wherein the detected object is a road lane (¶43 “positioning system 76 processes sensor data along with other data to determine a position (e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) of the vehicle 10 relative to the environment”) (¶ 48 “the correct context for each observation is found by using a 
resulting in a more accurate continuous determination of vehicle position (Daily, ¶ 4) thereby providing further ability to center a vehicle within a lane and provide more accurate positioning data relative to a map.

Such that Applicant is improperly arguing that a single reference fails to disclose claim limitations that were rejected in a 103 combination reference and one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).
In addition, Applicant argues (Amend. 13) that Zeng fails to teach or suggest that the travel direction of the lane is determined from map data of a geographic database. However, Zeng discloses trajectory direction and relative positioning with respect to object data (col. 1, ll. 6-10)(i.e., target list) (col. 1, ll. 45-53 “transposes the point objects in the scan data to a target list of previously identified point objects. The updated vehicle pose is further refined by iteratively calculating a pose which optimally transposes the extended objects in the scan data to a target model of previously-identified extended objects”) (col. 4, l. 1 – col. 6, l. 31: “next iterative value of the vehicle pose . . . computed by an Expectation-Maximization (EM) algorithm, is the probability that sj is a measurement of mk” . . . vehicle pose” is computed from vehicle pose P* . . . updated vehicle position for trajectory tracking purposes” wherein pose includes heading and travel direction, i.e., col. 3, ll. 30-45 “pose (consisting of xH, YH and ΘH)”) that are in a geographic database (col. 3, ll. 30-35 “point objects (such as light poles and tree trunks) and extended objects (such as vehicles and concrete barriers). A local world coordinate frame 100 is established with origin O and X-Y axes”) (col. 4, ll. 1-55 “any registered target t1 in the map . . . existing model M of extended targets (point clouds)”). 
Like Zeng (col. 4, ll. 1-55), the specification indicates the geographic map can be a point cloud (Spec. ¶73-74 “the geographic database 117 . . . based on . . . LiDAR . . . to collect billions of 3D points . . . geographic features . . . represented using polygons”). 
determine a position ( e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) (¶28 “The data storage device 32 stores data for use in automatically controlling the autonomous vehicle 10. In various embodiments, the data storage device 32 stores defined maps of the navigable environment. In various embodiments, the defined maps may be predefined by and obtained from a remote system ( described in further detail with regard to FIG. 2). For example, the defined maps may be assembled by the remote system and communicated to the autonomous vehicle 10 (wirelessly and/or in a wired manner) and stored in the data storage device 32. Route information may also be stored within data device 32-i.e., a set of road segments (associated geographically with one or more of the defined maps) that together define a route that the user may take to travel from a start location ( e.g., the user's current location) to a target location”)  (¶ 48 “the correct context for each observation is found by using a sorted pairwise distance between the true x and y coordinates of the agent to a centerline of each lane, and then mapping the lane to the context”) (¶9 “differential features include an x and y location . . . In various embodiments, the context is associated with a lane in which the agent is travelling. In various embodiments, the context is determined by using a sorted pairwise distance between an x and y location of the agent to a centerline of the lane, and mapping the lane to the context”).  
Again, Applicant argues the disputed limitation separately, stating “Daily fails to teach or suggest ‘a vehicle heading that minimizes a heading error between the vehicle heading and the travel direction of the lane’ where ‘the travel direction of the lane [is] determined from map data of a geographic database’ as claimed” without addressing the combined references.  However, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)). In addition, Applicant has not provided any arguments that the combination rejection was improper or that the rationale for combining teachings was improper. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.